756 F.2d 1481
Elizabeth D. DUNCAN, et al., Plaintiffs-Appellants,v.David B. POYTHRESS, et al., Defendants-Appellees.
No. 84-8076.
United States Court of Appeals,Eleventh Circuit.
March 20, 1985.

Kathleen Kessler, Atlanta, Ga., for plaintiffs-appellants.
Robert J. Winicki, Jacksonville, Fla., for amicus curiae Winicki.
Patrick McKee, Asst. Atty. Gen., Atlanta, Ga., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Georgia;  Richard C. Freeman.
ON SUGGESTION FOR REHEARING EN BANC
(Opinion January 24, 1985, 11th Cir., 1985, 750 F.2d 1540)
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.*
BY THE COURT:
A member of this Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the cause shall be reheard by this Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Judge Hill is recused and did not participate in this decision